By the Court, Cowen, J.
This motion would have been well founded had it been made before the revised statutes ; but now a writ of error and order obtained at any time stays proceedings even after levy. (2 R. S. 494, 5, 2d. ed. § 29, 30.) The provision in the last section is, that if an execution shall have been issued and not fully executed, the service of the order shall stay, &c. It is supposed that the levy is a full execution within the meaning of the statute. Not so. To complete the execution, there must be a sale at least. There is no cause, therefore, either for setting aside the order or directing the sheriff to proceed.
Motion denied.